Bleckley, Justice.
1. The affidavit for attachment obviously means to affirm indebtedness. The omission of the verb is was a clerical *229slip, and can very well be supplied in construction. If the plaintiff were indicted for perjury, no court or jury could doubt that he meant to swear, and did swear, to the existence of the debt.
2. The misdirection of the attachment was amendable, Code, §3318 ; and the levy having been made by a proper officer, was not void. Warren vs. Purtell, this term.
3. It is a rare complaint against a physician that 1ns bill is too small. The law puts no such pressure upon a doctor as to require him absolutely to charge for every visit. It allows him the gratification of a free and friendly call upon his patient, even when he has a right to put it in his bill. The gratuitous visits of the plaintiff were made, it seems, diming the period of convalescence, and when there was no necessity to prescribe. There is no evidence that his account wras ever in fact more than one hundred dollars, so as to be beyond a magistrate’s jurisdiction. He may have kept it in bounds, partly for the ¡Durpose of having the cheap and expeditious remedy afforded by a justice court, but did this motive appear, wre do not know that he would be obliged to charge up to the extreme limit of his right.
4. In support of the verdict, we are to take it that the jury believed the version of the contract given by the plaintiff ; and if so, the promise proved was original, not collateral. There was no credit extended to the defendant’s brother, the patient. He was treated at' her special instance and request, and on her express promise to pay. There was no debt of the hi other to the plaintiff, present, past or prospective; and that being so, it was impossible that the defendant’s promise could have been collateral..
Judgment affirmed.